PARKER, Judge.
Defendant’s motion for a directed verdict was made on two grounds, first, that the evidence failed to show actionable negligence on his part, and, second, that the evidence showed contributory negligence on the part of plaintiff’s intestate as a matter of law. It cannot be sustained on either.
As to the first ground, there was evidence from which the jury could find that immediately south of the intersection the southbound lanes in which defendant was traveling were closed to the public, that he was put on notice of this fact by the presence of barricades, that though these were so positioned that they did not physically block his continued passage through the intersection, they nevertheless served as a warning of a special hazard which defendant failed to heed. Although there was no evidence that defendant exceeded the posted speed limit, he was under a duty to drive at a speed no greater than was “reasonable and prudent under the conditions then existing.” G.S. 20-141 (a). Defendant told the officer that he was running approximately 50 miles per hour, and the jury could find that this was greater than was reasonable and prudent under the circumstances. The jury could also find that his failure to reduce speed as he neared the intersection did not conform to the standard of due care of a reasonably prudent person. Thus, the evidence would support a jury verdict finding defendant’s speed and his failure to reduce speed constituted negligence which was one of the proximate causes of the collision.
As to the second ground, there was evidence which would support, but which in our opinion would not compel, a verdict finding plaintiff’s intestate guilty of contributory negligence. She brought her car to a stop as required by the stop signs facing her at the entrance of Company Mill Road into the west side of Highway 421. At that point she had a clear view up the highway to her left in the direction from which defendant *157was approaching. In the exercise of due care she should have seen defendant’s oncoming car. However, she could also observe the barricades in the southbound lanes of the highway to her right, and the jury could find that she knew that the highway to her right was not open to the public. The jury could also find that a prudent person, situated as she was, might in the exercise of due care have reasonably believed that defendant also saw the barricades and that in response to them he intended to drive only where he had a legal right to go. At what exact instant in time defendant’s continued approach with speed unabated should have put Mrs. Woodard on notice that he did not intend to observe the barricades, and whether at that instant she still could have taken steps to protect herself and her children, were questions for the jury to decide. The jury might well find that her entrance into and her continued progress across the highway in front of defendant’s oncoming car was negligence on her part. On this issue the burden was on the defendant, and we hold only that the evidence did not compel a finding in his favor as a matter of law.
The judgment allowing defendant’s motion for a directed verdict is
Reversed.
Judges Campbell and Vaughn concur.